—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 30, 1999, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed April 9, 1999, an Administrative Law Judge ruled that claimant was ineligible to receive unemployment insurance benefits because she left her employment for personal and noncompelling reasons. Although claimant acknowledged that she received the April 9, 1999 decision soon after it was mailed, she failed to file an appeal until May 14, 1999. Notwithstanding claimant’s proffered excuse that she was too upset to read the reverse side of the decision, we conclude that the Unemployment Insurance Appeal Board properly dismissed the appeal as untimely given claimant’s failure to comply with the strict 20-day statutory period set forth in Labor Law § 621 (1) (see, Matter of Foley [Commissioner of Labor], 252 AD2d 712).
Cardona, P. J., Mercure, Peters, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.